Citation Nr: 0701059	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an earlier effective date for service 
connection for diabetes mellitus with erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to October 
1976 and from December 1976 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

In October 1996, the veteran filed a claim for service 
connection for diabetes mellitus, type 2, and for service 
connection for hypertension.  In May 1997, the RO granted 
service connection for hypertension, but denied service 
connection for diabetes.  After notice, the veteran never 
appealed this rating decision.

In August 2003, the veteran again filed for service 
connection for diabetes, claiming this as secondary to the 
medication taken for his service-connected hypertension.  In 
January 2004, the RO granted service connection for diabetes 
mellitus, type II, with erectile dysfunction as secondary to 
the medication for his service-connected hypertension and set 
the effective date as August 28, 2003, the date of the 
veteran's last claim.  

In February 2004, the veteran's service representative then 
filed a claim for an earlier effective date.  The 
representative argued that the award of service connection 
for diabetes should have been effective in October 1996, the 
date of the veteran's original service connection claim for 
diabetes, pursuant to Nehmer.  See Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

Because Nehmer created an exception to the general provisions 
governing the assignment of effective dates in certain cases, 
VA enacted 38 C.F.R. § 3.816 to state the effective date 
rules required by orders of the federal district court in the 
class-action litigation.  

The new regulation states that a Nehmer class member includes 
a Vietnam veteran who has a covered herbicide disease.  

Here, the Board is unable to determine whether this veteran 
qualifies as a Vietnam veteran under 38 C.F.R. § 3.816 
(2006).  The National Personnel Records Center has verified 
that the veteran served between August 1970 to October 1976 
in his first tour of duty, but the absence of any service 
personnel records in the claims file makes it difficult to 
know the basis upon which the RO decided the veteran was not 
a Vietnam veteran and, thus, ineligible to take advantage of 
the Nehmer exception.  It is noted that no evidence has been 
submitted by the veteran to indicate that he is a veteran who 
had service in Vietnam.  Nevertheless, the service personnel 
files would clarify the matter and they are not on file.

In this case, the record shows that the veteran has given a 
history that he has had diabetes since 1991.  The evidence on 
file seems to suggest that it was first clinically 
established in about 1993, although service medical records 
contain one notation of a history of a finding of diabetes.  
It does not otherwise appear to be clinically confirmed.  
Appellant should specify where the diabetes, reportedly 
diagnosed in 1991 was treated or found.

Because the inclusion of diabetes mellitus, type II, as a 
presumptive Agent Orange disease under 38 C.F.R. § 3.309(e) 
was made effective by VA as of July 9, 2001, and then made 
retroactive by the United States Court of Appeals for the 
Federal Circuit back to May 8, 2001 (see Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002)), and the 
veteran filed his claim between May 3, 1989, and May 8, 2001 
[he filed in October 1996], the provisions of Section 
3.816(c)(2) appear applicable to this matter, if the veteran 
was a Vietnam veteran.

In addition, the veteran did not receive notice of 
information and the medical or lay evidence that is necessary 
to substantiate his earlier effective date claim pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Finally, 
the veteran should be afforded a notice letter reflective of 
the recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess on the reach of the VCAA.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence of the veteran's overseas duty, 
to include obtaining the veteran's service 
personnel file for verification of whether 
he served in the Republic of Vietnam in 
one or more duty assignments in service.

3.  The appellant should be asked to 
provide information concerning the initial 
treatment for diabetes, to include 
information as to where there was a 
diagnosis or treatment for the disorder in 
1991.  Attempts should be made to obtain 
any records to which reference is made.  
If records are identified, sought, and not 
obtained, the file should contain evidence 
of the attempts made.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
earlier effective date for service 
connection for diabetes mellitus with 
erectile dysfunction.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
September 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



